Title: To Thomas Jefferson from Edward Gantt, 7 September 1801
From: Gantt, Edward
To: Jefferson, Thomas


Dear Sir
Septr. 7th. 1801
I have the Pleasure of informing you, that I have at last succeeded in communicating the Vaccine Disease to several Patients. The first Matter you sent me, infected three Persons, who were inoculated with it. Before the Receipt of your next Favour of the 29th. of August, I had made Use of the Virus from the Arms of those inoculated, & found it did not fail in a single Instance. I have several in Town who are desirous of Inoculation, and will every sixth or eighth Day during the Continuance of the warm weather inoculate some of them, by which Means there will be a certainty of preserving the Virus among us. A few Day previous to the Receipt of your first Favour, I received by Post some of the Vaccine Matter, in Tooth Picks, & some also in Thread, inclosed in a Swan Quill, sealed at both Ends, wrapped up in thin Sheet Lead & put into a Phial of water—when I opened it, I found the Quills filled with water, & the Matter totally dissolved. The Letter which accompanied it, contains those Observations which perhaps may not have been communicated to you.
“Should any of your Inoculations appear to fester, or in other words, have a fiery Inflammation before the eighth Day, & the inoculated Part have yellow Matter instead of the pellucid, I pray you not to take Matter from such a Pustle for the Purpose of Inoculation—The true Disease is, a circular or oval Pustle appearing on the 6th. or 7th. Day, sometimes as late as the 8th. though rarely. This Pustle contains a perfectly transparent fluid from which you must inoculate, & that never later than the 9th Day, unless it should come on with more than common Tardiness. The Efflorescence comes on about the 10th Day & then the Habit is affected, & the Virus in the inoculated Part is weakened. Sometimes there is an abundant Effusion from the Pustule of Lymph in Consequence of the Inflammation; but this is not the genuine Virus. The true Virus rises from the punctured Pustule in a shining Globule, in Size no larger than the Head of a Pin. I am now able to say, on pricking a Pustle, this is Lymph, & that is the virus, but the Distinction cannot be conveyed by the Pen or the Pencil—”
In one of the late London Papers it is said, that the Officers of the British Navy on the Home Station have presented Doctr. Jenner with a Gold Medal with this Device.—Apollo presenting Britania with a young Sailor, recovered from the Kine Pox. Britania extends a Laurel on which is written Jenner. The Motto is Alba Nautis Stella refulsit. In their written Address they say, that vaccine Inoculation is the greatest Blessing ever extended to the British Navy—Accept Sir the sincere Acknowledgments of respect & Esteem of
your most obedt. Servt
Edwd Gantt
